Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 07, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
1.	In claims 1 and 11, lines 7 and 8, the limitation, “the first area is coupled to the second area through insulating material,” must be shown in the drawings.
2.	In claims 1 and 11, lines 10 and 11, the limitation, “any two adjacent antenna array elements are coupled using insulating material,” must be shown in the drawings.
3. 	In claims 10 and 20, the limitations, “the insulating material is formed on the rear cover” and “the rear cover is provided with a plurality of through holes, each antenna array element is located in a corresponding through hole on the rear cover and is coupled to an inner side of the through hole,” must be shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, lines 15-18, the term “the insulating material” appears multiple times and each instance of the term lacks proper antecedent basis in claims as there are 
Claims 10 and 20 also recite the term “the insulating material” and are rejected for the same reasons as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. Publication No. 2016/0308563) in view of Ou (U.S. Publication No. 2016/0351996).
Claims 1-7, 10-17 and 20:  Ouyang teaches a terminal housing (fig. 1), comprising: a rear cover (12R, fig. 3); a radio frequency module (46, para. [0046]); and an antenna array (40, figs. 9-12); and wherein: the radio frequency module is coupled to the antenna array; the rear cover comprises a first area (12’, fig. 12) and a second area (12, fig. 12) wherein the second area is different from the first area, and the first area is coupled to the second area through insulating material (para. [0056]); and the first area comprises a plurality of antenna array elements (40’, fig. 12), each of the plurality of antenna array elements is made of conductive material, and any two adjacent antenna array elements are coupled using insulating material (figs. 9-12), and the plurality of antenna array elements form the antenna array; and wherein: the radio frequency module comprises a plurality of radio frequency units (46B, fig. 5), a number of the plurality of radio frequency units is equal to a number of the plurality of antenna array elements, and each radio frequency unit 
Ouyang fails to teach wherein the antenna array is located on the terminal housing and is formed on the rear cover to directly receive and transmit signals, wherein the insulating material is formed on the rear cover to separate the rear cover into the first area and the second area, and the first area and the second area are insulated and disconnected via the insulating material, wherein the insulating material is formed in the first area of the rear cover, to separate the first area into a plurality of antenna array elements, and the plurality of antenna array elements are insulated and disconnected via the insulating material.  However, Ou discloses an antenna structure comprising an antenna array .
 
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. in view of Ou and Warnick (U.S. Publication No. 2011/0109507).
Claims 8 and 18: Ouyang fails to teach wherein in the plurality of antenna array elements: a distance between centers of any two adjacent antenna array elements in the horizontal direction satisfies a first preset condition; or a distance between centers of any two adjacent antenna array elements in the vertical direction satisfies the first preset condition, and wherein the first preset condition is d≤λ/(1+sin(θ)), where d is the distance, λ is an operating wavelength of the antenna array, and θ is a maximum scanning angle of 
Claims 9 and 19: Ouyang fails to teach wherein: a side length of each antenna array element in the horizontal direction satisfies a second preset condition; and/or a side length of each antenna array element in the vertical direction satisfies the second preset condition, and wherein the second preset condition is 90%×λ/2≤w≤110%×λ/2, where w is the side length, and λ is an operating wavelength of the antenna array.  However, Warnick teaches sizing a side length of each antenna array element in the horizontal/vertical direction to one half the wavelength of the operating frequency (para. [0081]). It would have been obvious to one of ordinary skill in the art to have modified the invention of Ouyang, as taught by Warnick, and sized a side length of each antenna array element in the horizontal/vertical direction to one half the wavelength.  The motivation would have been to have operated the antenna with optimum efficiency attributed to the antenna array elements being dimensioned to one half the wavelength of the operating frequency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/Primary Examiner, Art Unit 2845